Citation Nr: 1133392	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-31 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for urinary retention associated with multiple sclerosis. 

2.  Entitlement to an initial rating in excess of 20 percent for left leg sciatica associated with multiple sclerosis.  

3.  Entitlement to an initial rating in excess of 10 percent for lumbar myofascial pain syndrome associated with multiple sclerosis.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to May 2007.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of St. Petersburg, Florida Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in February 2011.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for service-connected urinary retention, left leg sciatica, and lumbar myofascial pain syndrome, all of which are associated with multiple sclerosis.  Having reviewed the evidence, the Board finds further development is necessary for a determination in this case.  

Initially, the Board notes that additional evidence was submitted at the hearing and the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of the evidence.  A supplemental statement of the case has not been issued.  

Next, the Board notes the Veteran's testimony of having treatment on a weekly basis at an identified VA facility.  Transcript at 7-8 (2011).  The up-to-date VA treatment records are not associated with the claims file

In addition, and while remand is not required due to the mere passage of time when an otherwise adequate VA examination has been accomplished, the Veteran asserts that his symptoms are worse.  Thus, the Veteran should be afforded a VA examination to determine the degree of impairment due to service-connected urinary retention, left leg sciatica, and lumbar myofascial pain syndrome.  

The Board notes that the Veteran's urinary retention has been evaluated as 30 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7542, pertaining to neurogenic bladder, which directs to rate as voiding dysfunction.  Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated based on urine leakage, frequency, or obstructed voiding. 

For urinary incontinence, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than 2 times per day.  Urinary incontinence requiring the wearing of absorbent materials that must be changed 2 to 4 times per day is assigned a 40 percent rating.  Urinary incontinence requiring the use of an appliance of the wearing of absorbent materials that must be changed more than 4 times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent disability rating is warranted for a daytime voiding interval that is between two and three hours or when there is awakening to void two times per night.  A 20 percent evaluation requires a daytime voiding interval that is between one and two hours or awakening to void three to four times a night.  A 40 percent disability rating is warranted for a daytime voiding interval that is less than one hour or awakening to void five or more times per night.  38 C.F.R. § 4.115a. 

Obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:

(1) post-void residuals greater than 150 cubic centimeters (cc); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.

The Board further notes that a 10 percent rating for left leg sciatica has been assigned under Diagnostic Code 8520.  Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  The Board notes that a March 2009 rating decision states that foot drop is related to the left leg sciatica.  

In addition, lumbar myofascial pain syndrome has been assigned a 0 percent rating under 5021, pertaining to myositis, which is to be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5021.  
The Board notes that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA treatment records.  All records obtained should be associated with the claims file.  

2.  After completion of the above to the extent possible, schedule the Veteran for appropriate VA examination (s) to determine the degree of impairment due to urinary retention, left leg sciatica, and lumbar myofascial pain syndrome.  The claims file should be made available for review in conjunction with the examination(s) and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner(s) identify all relevant symptoms and findings and provide an opinion as to the degree of impairment due to urinary retention, left leg sciatica, and lumbar myofascial pain syndrome.  A complete rationale should accompany all opinions provided.

3.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


